Exhibit 10.3
UST Inc.
2005 Long-Term Incentive Plan
1. Purposes.
The purposes of this Plan are to further the long-term growth in earnings of UST
Inc. (the “Company”) and its subsidiaries by providing incentives to those
persons with significant responsibility for such growth, to associate the
interests of such persons with those of the Company’s stockholders, to assist
the Company in recruiting, retaining and motivating a diverse group of employees
and outside directors on a competitive basis, and to ensure a pay for
performance linkage for such employees and outside directors. If approved by the
Company’s stockholders, this Plan shall replace the UST Inc. Amended and
Restated Stock Incentive Plan, the Nonemployee Director Stock Option Plan and
the Nonemployee Director Restricted Stock Award Plan, and no further awards
shall be made under any of the foregoing plans as of the Effective Date of this
Plan (defined below).
2. Definitions.
For purposes of the Plan:
(a) “Award” means a grant of Options, Stock Appreciation Rights (SAR),
Restricted Stock, Restricted Stock Units, Performance Awards, Other Stock Based
Awards or any or all of them.
(b) “Board” means the Board of Directors of UST Inc.
(c) “Cause” shall mean (i) prior to the expiration of an Employee and Secrecy
Agreement or any agreement containing noncompetition provisions between a
Participant and the Company, the violation of either such agreement; (ii) the
willful and continued failure by a Participant to substantially perform his job
duties (other than any such failure resulting from the Participant’s incapacity
due to physical or mental illness), after demand for substantial performance is
delivered by the Company that specifically identifies the manner in which the
Company believes the Participant has not substantially performed his duties; or
(iii) the willful engaging by a Participant in misconduct that is materially
injurious to the Company, monetarily or otherwise.
(d) “Change in Control” shall have the meaning set forth in Section 11(f).
(e) “Code” means the Internal Revenue Code of 1986, as amended.

 

 



--------------------------------------------------------------------------------



 



(f) “Committee” means the Compensation Committee of the Board of Directors of
UST Inc. The Compensation Committee shall be appointed by the Board and shall
consist of two or more outside, disinterested members of the Board. The
Compensation Committee, in the judgment of the Board, shall be qualified to
administer the Plan as contemplated by (i) Rule 16b-3 of the Securities and
Exchange Act of 1934 (or any successor rule), (ii) Section 162(m) of the Code,
as amended, and the regulations thereunder (or any successor Section and
regulations), and (iii) any rules and regulations of a stock exchange on which
Common Stock is traded. Any member of the Compensation Committee who does not
satisfy the qualifications set out in the preceding sentence may recuse himself
or herself from any vote or other action taken by the Committee. The Board may,
at any time and in its complete discretion, remove any member of the
Compensation Committee and may fill any vacancy in the Compensation Committee.

(g) “Common Stock” means the common stock of the UST Inc., par value $.50 per
share.
(h) “Company” means UST Inc., its subsidiaries and affiliated businesses.
(i) “Covered Employee” means an Eligible Participant who, as of the date that
the value of an Award is recognizable as taxable income, is one of the group of
“covered employees” within the meaning of Section 162(m) of the Code, generally,
the Named Executive Officers.
(j) “Dividend Equivalent” means a right granted to a Participant to receive cash
or Common Stock equal in value to dividends paid with respect to a specified
number of shares of Common Stock underlying an Award. Dividend Equivalents may
also be granted on a free-standing basis under the Committee’s authority to make
Other Stock-Based Awards. Dividend Equivalents may be paid currently or on a
deferred basis, in the discretion of the Committee.
(k) “Eligible Participants” means any individual who is designated by the
Committee as eligible to receive Awards, subject to the conditions set forth in
this Plan as follows: any officer or employee of the Company and any consultant
or advisor (provided such consultant or advisor is a natural person) providing
services to the Company. The term employee does not include any individual who
is not, as of the grant date of an Award, classified by the Company as an
employee on its corporate books and records even if that individual is later
reclassified (by the Company, any court or any governmental or regulatory
agency) as an employee as of the grant date. Non-Employee Directors are not
Eligible Participants.
(l) “Fair Market Value” on any date means the closing sales price (for actions
occurring prior to August 2, 2007, the average of the high and low sales prices)
per share of Common Stock as reported on the New York Stock Exchange Composite
Transactions Listing for such date, or the immediately preceding trading day if
such date was not a trading day, or alternatively, in the discretion of the
Committee in the case of an Option or SAR that is intended to be exempt from
Section 409A of the Code, fair market value as determined by the Committee in
accordance with Section 409A of the Code. Notwithstanding the foregoing, in the
case of an ISO, such term means fair market value as determined by the Committee
in accordance with Section 422 of the Code.
(m) “ISO” or “Incentive Stock Option” means an Option satisfying the
requirements of Section 422 of the Code and designated by the Committee as an
ISO.

 

2



--------------------------------------------------------------------------------



 



(n) “Named Executive Officer” means UST Inc.’s Chief Executive Officer and the
next four highest paid executive officers, as reported in UST Inc.’s proxy
statement pursuant to Regulation S-K, Item 402(a)(3) for a given year.
(o) “Non-Employee Director” means a member of the Board who is not an employee
of the Company.
(p) “NQSO” or “Non-Qualified Stock Option” means an Option that does not satisfy
the requirements of Section 422 of the Code and that is not designated as an ISO
by the Committee.
(q) “Option” means the right to purchase shares of Common Stock at a specified
price for a specified period of time.
(r) “Option Exercise Price” means the purchase price per share of Common Stock
covered by an Option granted pursuant to this Plan.
(s) “Other Stock-Based Awards” means any form of award valued in whole or in
part by reference to, or otherwise based on, Common Stock, including an outright
award of Common Stock.
(t) “Participant” means an individual who has received an Award under this Plan,
including any Non-Employee Director who has received an Award under Section 8.
(u) “Performance Awards” means an Award of Performance Shares or Performance
Units based on the achievement of Performance Goals during a Performance Period.
(v) “Performance-Based Exception” means the performance-based exception set
forth in Section 162(m)(4)(C) of the Code from the deductibility limitations of
Section 162(m) of the Code.
(w) “Performance Goals” means the goals established by the Committee under
Section 7(d).
(x) “Performance Period” means the period established by the Committee during
which the achievement of Performance Goals is assessed in order to determine
whether and to what extent a Performance Award has been earned.
(y) “Performance Shares” means shares of Common Stock awarded to a Participant
based on the achievement of Performance Goals during a Performance Period.
(z) “Performance Units” means an Award denominated in shares of Common Stock,
cash or a combination thereof, as determined by the Committee, awarded to a
Participant based on the achievement of Performance Goals during a Performance
Period.

 

3



--------------------------------------------------------------------------------



 



(aa) “Plan” means the UST Inc. 2005 Long-Term Incentive Plan, as amended and
restated from time to time.
(bb) “Prior Plans” means the UST Inc. Amended and Restated Stock Incentive Plan,
the Nonemployee Director Stock Option Plan and the Nonemployee Director
Restricted Stock Award Plan.
(cc) “Restriction Period” means, with respect to Restricted Stock or Restricted
Stock Units, the period during which any restrictions set by the Committee
remain in place. Restrictions remain in place until such time as they have
lapsed under the terms and conditions of the Restricted Stock or Restricted
Stock Units or as otherwise determined by the Committee.
(dd) “Restricted Stock” means shares of Common Stock, which may not be traded or
sold until the date that the restrictions on transferability imposed by the
Committee with respect to such shares have lapsed.
(ee) “Restricted Stock Units” means the right, as described in Section 7(c), to
receive an amount, payable in either cash or shares of Common Stock, equal to
the value of a specified number of shares of Common Stock.
(ff) “Retirement” with respect to a Non-Employee Director shall mean termination
from the Board after such Non-Employee Director shall have attained at least age
65 after having completed at least thirty-six months of service or after such
Non-Employee Director shall have satisfied the criteria for Retirement
established by the Board from time to time. “Retirement” with respect to an
employee shall mean termination from employment having satisfied the definition
of retirement under any of the qualified or nonqualified pension plans or
arrangements sponsored by the Company.
(gg) “Stock Appreciation Rights” or “SAR” means the right to receive the
difference between the Fair Market Value of a share of Common Stock on the grant
date (the “Strike Price”) and the Fair Market Value of a share of Common Stock
on the date the Stock Appreciation Right is exercised.
(hh) “Total Disability” shall have the meaning set forth in the long-term
disability program of UST Inc.
3. Administration of the Plan.
(a) Authority of Committee. The Plan shall be administered by the Committee,
which shall have all the powers vested in it by the terms of the Plan, such
powers to include the authority (consistent with the terms of the Plan):
• to select the persons to be granted Awards under the Plan,
• to determine the type, size and terms of Awards to be made to each person
selected,

 

4



--------------------------------------------------------------------------------



 



• to determine the time when Awards are to be made and any conditions which must
be satisfied before an Award is made,
• to establish objectives and conditions for earning Awards,
• to determine whether an Award shall be evidenced by an agreement and, if so,
to determine the terms of such agreement (which shall not be inconsistent with
the Plan) and who must sign such agreement,
• to determine whether an Award shall be cancelled or terminated,
• to determine whether the conditions for earning an Award have been met and
whether or to what extent an Award will be paid at the end of the Performance
Period,
• to determine if and when an Award may be deferred, and the terms and
conditions of such deferral,
• to determine whether the amount or payment of an Award should be reduced or
eliminated,
• to determine the guidelines and/or procedures for the payment or exercise of
Awards,
• to determine whether a leave of absence shall constitute a termination of
employment for purposes of the Plan or shall have any other effect on
outstanding Awards under the Plan, and
• to determine whether an Award should qualify, regardless of its amount, as
deductible in its entirety for federal income tax purposes, including whether
any Awards granted to Covered Employees comply with the Performance-Based
Exception under Section 162(m) of the Code.
(b) Interpretation of Plan. The Committee shall have full power and authority to
administer and interpret the Plan and to adopt or establish such rules,
regulations, agreements, guidelines, procedures and instruments, which are not
contrary to the terms of the Plan and which, in its opinion, may be necessary or
advisable for the administration and operation of the Plan. The Committee’s
interpretations of the Plan, and all actions taken and determinations made by
the Committee pursuant to the powers vested in it hereunder, shall be conclusive
and binding on all parties concerned, including the Company, its stockholders
and any person receiving an Award under the Plan.
(c) Delegation of Authority. To the extent not prohibited by law, the Committee
may delegate its authority hereunder and may grant authority to employees or
designate employees of the Company to execute documents on behalf of the
Committee or to otherwise assist the Committee in the administration and
operation of the Plan; provided, however, that in no event shall the Committee
delegate the authority to make or approve Awards that benefit officers of the
Company.

 

5



--------------------------------------------------------------------------------



 



4. Eligibility.
(a) General. Subject to the provisions of the Plan, the Committee may, from time
to time, select from all Eligible Participants those to whom Awards shall be
granted under Section 7 and shall determine the nature and amount of each Award.
Only Non-Employee Directors shall be eligible to receive Awards under Section 8.
(b) International Participants. Notwithstanding any provision of the Plan to the
contrary, in order to foster and promote achievement of the purposes of the Plan
or to comply with provisions of laws in other countries in which the Company
operates or has employees, the Committee, in its sole discretion, shall have the
power and authority to (i) determine which Eligible Participants (if any)
employed by the Company outside the United States are eligible to participate in
the Plan, (ii) modify the terms and conditions of any Awards made to such
Eligible Participants, and (iii) establish subplans and modified Option exercise
procedures and other Award terms and procedures to the extent such actions may
be necessary or advisable.
5. Shares of Common Stock Subject to the Plan.
(a) Authorized Number of Shares. Unless otherwise authorized by the stockholders
of the Company, and subject to the provisions of this Section 5 and the
adjustments provided for in Section 10, the maximum aggregate number of shares
of Common Stock available for issuance under the Plan shall be (i) 10 million,
plus (ii) the number of shares underlying awards under the Prior Plans, which
expire or otherwise remain unissued following the cancellation, termination or
expiration of such awards after the Effective Date of this Plan. Any of the
authorized shares may be used for any of the types of Awards described in the
Plan, except:
(A) at least two million (2,000,000) of the authorized shares will be available
for issuance in connection with broad-based grants to employees who are not
officers;
(B) no more than three million (3,000,000) of the authorized shares may be
issued pursuant to Awards other than Options granted with an Option Exercise
Price equal to Fair Market Value on the date of grant or SARs with a Strike
Price equal to Fair Market Value on the date of grant, and
(C) no more than five hundred thousand (500,000) shares may be issued in the
form of ISOs.
(b) Share Counting. The following shall apply in determining the number of
shares remaining available for grant under this Plan:
(i) In connection with the granting of an Option or other Award (other than a
Performance Unit denominated in dollars or an SAR that may be solely settled in
cash), the number of shares of Common Stock available for issuance under this
Plan shall be reduced by the number of shares in respect of which the Option or
Award is granted or denominated; provided, however, that where a SAR is settled
in shares of Common Stock, the number of shares of Common Stock available for
issuance under this Plan shall be reduced only by the number of shares issued in
such settlement.
(ii) If any Option is exercised by tendering shares of Common Stock to the
Company as full or partial payment of the exercise price, the number of shares
available for issuance under this Plan shall be increased by the number of
shares so tendered.

 

6



--------------------------------------------------------------------------------



 



(iii) Whenever any outstanding Option or other Award (or portion thereof)
expires, is cancelled, is settled in cash or is otherwise terminated for any
reason without having been exercised, the shares allocable to the expired,
cancelled, settled or otherwise terminated portion of the Option or Award may
again be the subject of Options or Awards granted under this Plan.
(iv) Awards granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who become employees as a
result of a merger, consolidation, acquisition or other corporate transaction
involving the Company as a result of an acquisition will generally not count
against the reserve of available shares under this Plan, provided in each case
that the requirements for the exemption for mergers and acquisitions under rules
promulgated by the New York Stock Exchange have been satisfied.
(c) Shares to be Delivered. The source of shares of Common Stock to be delivered
by the Company under this Plan shall be determined by the Committee and may
consist in whole or in part of authorized but unissued shares, treasury shares
or shares acquired on the open market.
6. Award Limitations.
The maximum number of Options or SARs that can be granted to any Eligible
Participant during a single fiscal year of the Company cannot exceed 250,000.
The maximum per Eligible Participant, per fiscal year amount of Awards other
than Options and SARs shall not exceed Awards covering 100,000 shares of Common
Stock. Notwithstanding the foregoing, the maximums set forth above shall be
increased to 500,000 shares and 200,000 shares, respectively, in the case of an
Eligible Participant’s year of hire. The maximum Award that may be granted to
any Eligible Participant for a Performance Period greater than one fiscal year
shall not exceed the foregoing annual maximum multiplied by the number of full
years in the Performance Period. In the case of Performance Units denominated in
dollars, the maximum amount that may be earned in each fiscal year during the
Performance Period is $3,000,000.
7. Awards to Eligible Participants.
(a) Options.
(i) Grants. Subject to the terms and provisions of this Plan, Options may be
granted to Eligible Participants. Options may consist of ISOs or NQSOs, as the
Committee shall determine on the date of grant. Options may be granted alone or
in addition to other Awards made under the Plan. With respect to Options granted
in tandem with SARs, the exercise of either such Options or such SARs will
result in the simultaneous cancellation of the same number of tandem SARs or
Options, as the case may be.
(ii) Option Exercise Price. The Option Exercise Price shall be equal to or
greater than the Fair Market Value on the date the Option is granted, unless the
Option was granted through the assumption of, or in substitution for,
outstanding awards previously granted to individuals who became employees of the
Company as a result of a merger, consolidation, acquisition or other corporate
transaction involving the Company (in which case the assumption or substitution
shall be accomplished in a manner that permits the Option to be exempt from
Section 409A of the Code).

 

7



--------------------------------------------------------------------------------



 



(iii) Term. The term of Options shall be determined by the Committee in its sole
discretion, but in no event shall the term exceed ten (10) years from the date
of grant.
(iv) ISO Limits. ISOs may only be granted to employees of the Company and its
subsidiaries and may only be granted to employees who, at the time the Option is
granted, do not own stock possessing more than ten percent (10%) of the total
combined voting power of all classes of Company Common Stock. The aggregate Fair
Market Value of all shares with respect to which ISOs are exercisable by a
Participant for the first time during any year shall not exceed $100,000. The
aggregate Fair Market Value of such shares shall be determined at the time the
Option is granted.
(v) Method of Exercise. Options shall be exercised by written notice to the
Company accompanied by payment in cash of the full Exercise Price of the portion
of such Option being exercised; provided that the Committee may in its
discretion approve other methods of exercise, including, if authorized by the
Committee, by tendering to the Company, in whole or in part, in lieu of cash,
shares of Common Stock owned by such Participant for at least six months prior
to the date of exercise, accompanied by the certificates therefor registered in
the name of such Participant and properly endorsed for transfer, having a Fair
Market Value equal to the cash Exercise Price applicable to the portion of such
Option being so exercised.
(vi) No Repricing. Except for adjustments made pursuant to Section 10, the
Option Exercise Price for any outstanding Option granted under the Plan may not
be decreased after the date of grant nor may any outstanding Option granted
under the Plan be surrendered to the Company as consideration for the grant of a
new Option with a lower Option Exercise Price without the approval the
stockholders of the Company.
(vii) Buy Out of Option Gains. At any time after any Option becomes exercisable,
the Committee shall have the right to elect, in its sole discretion and without
the consent of the holder thereof, to cancel such Option and to cause the
Company to pay to the Participant the excess of the Fair Market Value of the
shares of Common Stock covered by such Option over the Option Exercise Price of
such Option at the date the Committee provides written notice (the “Buy Out
Notice”) of its intention to exercise such right. Buy outs pursuant to this
provision shall be effected by the Company as promptly as possible after the
date of the Buy Out Notice. Payments of buy out amounts may be made in cash, in
shares of Common Stock, or partly in cash and partly in Common Stock, as the
Committee deems advisable. To the extent payment is made in shares of Common
Stock, the number of shares shall be determined by dividing the amount of the
payment to be made by the Fair Market Value of a share of Common Stock at the
date of the Buy Out Notice.

 

8



--------------------------------------------------------------------------------



 



(b) Stock Appreciation Rights.
(i) Grants. Subject to the terms and provisions of this Plan, SARs may be
granted to Eligible Participants. SARs may be granted either alone or in
addition to other Awards made under the Plan. With respect to SARs granted in
tandem with Options, the exercise of either such Options or such SARs will
result in the simultaneous cancellation of the same number of tandem SARs or
Options, as the case may be.
(ii) Strike Price. The Strike Price per share of Common Stock covered by a SAR
granted pursuant to this Plan shall be equal to or greater than Fair Market
Value on the date the SAR is granted, unless the SAR was granted through the
assumption of, or in substitution for, outstanding awards previously granted to
individuals who became employees of the Company as a result of a merger,
consolidation, acquisition or other corporate transaction involving the Company
(in which case the assumption or substitution shall be accomplished in a manner
that permits the SAR to be exempt from Section 409A of the Code).
(iii) Term. The term of a SAR shall be determined by the Committee in its sole
discretion, but in no event shall the term exceed ten (10) years from the date
of grant.
(iv) Form of Payment/ Required Exercise Date. The Committee may authorize
payment of a SAR in the form of cash, Common Stock valued at its Fair Market
Value on the date of the exercise, a combination thereof, or by any other method
as the Committee may determine; provided, however, that the SAR must either
(A) become exercisable only upon a date certain (fixed date) occurring no
earlier than one year following the date of grant, as determined by the
Committee or elected by the Eligible Participant pursuant to rules established
by the Committee at the time of grant, or (B) be settled exclusively in Common
Stock.
(c) Restricted Stock/ Restricted Stock Units.
(i) Grants. Subject to the terms and provisions of the Plan, Restricted Stock or
Restricted Stock Units may be granted to Eligible Participants. Restricted Stock
or Restricted Stock Units may be granted either alone or in addition to other
Awards made under the Plan.
(ii) Restrictions. The Committee shall impose such terms, conditions and/or
restrictions on any Restricted Stock or Restricted Stock Units granted pursuant
to the Plan as it may deem advisable including, without limitation: a
requirement that Participants pay a stipulated purchase price for each share of
Restricted Stock or each Restricted Stock Unit; restrictions based upon the
achievement of specific Performance Goals (Company-wide or at the subsidiary
and/or individual level); time-based restrictions on vesting; and/or
restrictions under applicable Federal or state securities laws. Unless otherwise
determined by the Committee at the time of grant, any time-based restriction
period shall be for a minimum of one year. To the extent that shares of
Restricted Stock or Restricted Stock Units are intended to be deductible under
Section 162(m) of the Code, the applicable restrictions shall be based on the
achievement of Performance Goals over a Performance Period, as described in
Section 7(d) below.
(iii) Payment of Units. Restricted Stock Units that become payable in accordance
with their terms and conditions shall be settled in cash, shares of Common
Stock, or a combination of cash and shares, as determined by the Committee.

 

9



--------------------------------------------------------------------------------



 



(iv) No Disposition During Restriction Period. During the Restriction Period,
Restricted Stock may not be sold, assigned, transferred or otherwise disposed
of, or mortgaged, pledged or otherwise encumbered. In order to enforce the
limitations imposed upon shares of Restricted Stock, the Committee may (A) cause
a legend or legends to be placed on any certificates relating to such shares of
Restricted Stock, and/or (B) issue “stop transfer” instructions, as it deems
necessary or appropriate.
(v) Dividend and Voting Rights. Unless otherwise determined by the Committee,
during the Restriction Period, Participants who hold shares of Restricted Stock
and Restricted Stock Units shall have the right to receive or accrue dividends
in cash or other property or other distribution or rights in respect of such
shares, and Participants who hold shares of Restricted Stock shall have the
right to vote such shares as the record owner thereof. The Committee in its sole
discretion will determine when and in what form (e.g., cash or Common Stock, in
the case of Restricted Stock or Dividend Equivalents, in the case of Restricted
Stock Units) any dividends payable to a Participant during the Restriction
Period shall be distributed to the Participant. Unless otherwise determined by
the Committee, a Dividend Equivalent granted in connection with an Award of
Restricted Stock or Restricted Stock Unit shall be subject to the restrictions
and risk of forfeiture during the Restriction Period to the same extent as such
Award.
(vi) Share Certificates. Each certificate issued for Restricted Stock shall be
registered in the name of the Participant and deposited with the Company or its
designee. At the end of the Restriction Period, a certificate representing the
number of shares to which the Participant is then entitled shall be delivered to
the Participant free and clear of the restrictions. No certificate shall be
issued with respect to a Restricted Stock Unit unless and until such Restricted
Stock Unit is paid in shares of Common Stock.
(vii) Awards of Performance-Based Restricted Stock. The Committee has granted
performance-based Restricted Stock awards that provide for contingent rights to
receive additional shares of Common Stock in the event that actual performance
exceeds target. These contingent rights are subject to the vesting requirements
specified in the applicable Award agreements for the corresponding Restricted
Stock and will be paid upon vesting, except as specified in Section 7(c)(viii)
below with respect to payments at Separation from Service to Specified Employees
and Section 11(c) with respect to shares that vest on a Change in Control that
may not trigger payment. If vesting is accelerated from when it would apply
under the original terms of an Award agreement, such accelerated vesting shall
not trigger payment of the contingent rights unless permissible under
Section 409A of the Code and contemplated by the acceleration in vesting. These
contingent rights will be paid in shares of Common Stock.

 

10



--------------------------------------------------------------------------------



 



(viii) Section 409A Provisions. Notwithstanding any contrary terms in an
agreement evidencing a Restricted Stock Unit (including a Restricted Stock Unit
that is a contingent right under an Award of Performance-Based Restricted
Stock), any Restricted Stock Unit Award that is a 409A Award (as defined in
Section 13(a) below) shall be subject to the following:
(A) A Participant’s vested Restricted Stock Units will be paid not later than
the date on which the Participant incurs a Separation from Service (as defined
below). Any Restricted Stock Units that are not vested on the date on which the
Participant incurs a Separation from Service shall be paid later or forfeited,
as required by the terms of the applicable agreement and the Plan. For purpose
of this paragraph, whether or not a Participant’s Restricted Stock Units are
vested on the date on which the Participant incurs a Separation from Service
will be determined under the terms of the applicable agreement and the Plan. If
vesting is accelerated from when it would apply under the original terms of an
Award agreement, such accelerated vesting shall not trigger payment of the
contingent rights unless permissible under Section 409A of the Code and
contemplated by the acceleration in vesting. If the Participant is determined to
be a Specified Employee on the date of the Participant’s Separation from
Service, the otherwise applicable payment date related to the Separation from
Service (including a retirement) shall be delayed six months after such
Separation from Service.
(B) For purposes of determining the time of payment of the Restricted Stock
Unit, a Change in Control shall not be deemed to have occurred unless the
transaction constitutes a change in the ownership or effective control of a
corporation or a change in the ownership of a substantial portion of the assets
of a corporation within the meaning of Treasury Regulation §1.409A-3(i)(5). It
is expressly intended that a Change in Control may occur for vesting purposes
with respect to a Restricted Stock Unit at a different time than when a Change
in Control occurs for payment purposes. If a Change in Control occurs for
vesting purposes with respect to a Restricted Stock Unit at a time when a Change
in Control has not occurred for payment purposes with respect to such Restricted
Stock Unit, then payment of such Restricted Stock Unit will be made at the
earliest of (i) the date on which payment would have been made if the
Participant had remained in employment until vesting without regard to a Change
in Control or a Separation from Service, (ii) the date on which the Participant
incurs a Separation from Service, (iii) the date on which a Change in Control
occurs for payment purposes (as described in this Section 7(c)(viii)(B)), or
(iv) the date of the Participant’s death. If payment is made in connection the
Participant’s Separation from Service and the Participant is determined to be a
Specified Employee on the date of the Participant’s Separation from Service, the
payment shall be delayed six months after such Separation from Service.
(C) For purposes of this Section 7(c)(viii), “Specified Employee” has the
meaning set out in Section 409A(a)(2)(B)(i) of the Code.
(D) For purposes of this Section 7(c)(viii), “Separation from Service” has the
meaning set out in Section 409A(a)(2)(A)(i) of the Code.
(d) Performance Awards.
(i) Grants. Subject to the provisions of the Plan, Performance Awards consisting
of Performance Shares or Performance Units may be granted to Eligible
Participants. Performance Awards may be granted either alone or in addition to
other Awards made under the Plan.

 

11



--------------------------------------------------------------------------------



 



(ii) Performance Goals. Unless otherwise determined by the Committee,
Performance Awards shall be conditioned on the achievement of Performance Goals
(which shall be based on one or more objective business criteria, as determined
by the Committee) over a Performance Period. The Performance Period shall be no
less than one year, unless otherwise determined by the Committee. The business
criteria to be used for purposes of Performance Awards will be determined in the
sole discretion of the Committee and may be described in terms of objectives
that are related to the individual Participant or objectives that are Company
wide or related to a subsidiary, division, department, region, function or
business unit of the Company in which the Participant is employed, and may
consist of one or more or any combination of the following pre-established
criteria: (A) net earnings; (B) earnings per share; (C) dividend ratio; (D) net
sales growth; (E) net income (before taxes); (F) net operating profit;
(G) return measures (including, but not limited to return on assets, capital,
equity or sales); (H) cash flow (including, but not limited to, operating cash
flow and free cash flow); (I) earnings before or after taxes, interest ,
depreciation and/or amortization; (J) productivity ratios; (K) share price
(including, but not limited to, growth measures and total shareholder return);
(L) expense targets; (M) operating efficiency; (N) customer satisfaction;
(O) working capital targets; (P) any combination of or a specified increase in
any of the foregoing; (Q) the achievement of certain target levels of discovery
and/or development of products; or (R) the formation of joint ventures or the
completion of other corporate transactions. Without limiting the generality of
the foregoing, the Committee shall have the authority to make equitable
adjustments to any Performance Goal in recognition of unusual or non-recurring
events affecting the Company in response to changes in applicable laws or
regulations or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles. Performance Goals based on business criteria listed above may be
made relative to the performance of other corporations.
(iii) Committee Discretion. Notwithstanding the achievement of any Performance
Goal established under this Plan, the Committee has the discretion, by
Participant, to reduce some or all of a Performance Award that would otherwise
be paid. If a Participant who is not a Covered Employee is promoted, demoted or
transferred to a different business unit of the Company during a Performance
Period, then, to the extent the Committee determines the Performance Goals or
Performance Period are no longer appropriate, the Committee may adjust, change
or eliminate the Performance Goals or the applicable Performance Period as it
deems appropriate in order to make them appropriate and comparable to the
initial Performance Goals or Performance Period.
(iv) Interpretation. With respect to any Award that is intended to satisfy the
conditions for the Performance-Based Exception under Section 162(m) of the Code:
(A) the Committee shall interpret the Plan and this Section 7 in light of
Section 162(m) of the Code and the regulations thereunder; (B) the Committee
shall have no discretion to amend the Award or adjust any Performance Goal in
any way that would adversely affect the treatment of the Award under Section
162(m) of the Code and the regulations thereunder; and (C) such Award shall not
be paid until the Committee shall first have certified that the Performance
Goals applicable to the Award have been achieved.

 

12



--------------------------------------------------------------------------------



 



(v) Timing and Form of Payment of Performance Awards. Subject to the provisions
of the Plan, after the applicable Performance Period has ended, the holder of
Performance Units or Performance Shares shall be entitled to receive a payout
based on the number and value of Performance Units or Performance Shares earned
by the Participant over the Performance Period, to be determined as a function
of the extent to which the corresponding Performance Goals have been achieved.
Except as provided in Section 7(c)(viii) with respect to payments at Separation
from Service to Specified Employees and Section 11(c) with respect to shares
that vest on a Change in Control that may not trigger payment, payment of earned
Performance Units or Performance Shares shall be made in a lump sum within 2
1/2 months following the end of the taxable year in which the applicable
Performance Period closes. To carry out the purposes of the prior sentence,
Section 7(c)(viii) shall apply to a Performance Award without regard to whether
it is a Restricted Stock Unit. The Committee may pay earned Performance Units or
Performance Shares in the form of cash or in shares of Common Stock (or in a
combination thereof) which have an aggregate Fair Market Value equal to the
value of the earned Performance Units or Performance Shares at the close of the
applicable Performance Period. Such shares may be granted subject to any
restrictions deemed appropriate by the Committee. The form of payout of such
Awards shall be set forth in the Award agreement pertaining to the grant of the
Award. As determined by the Committee, a Participant may be entitled to receive
any dividends declared with respect to shares of Common Stock which have been
earned in connection with grants of Performance Units or Performance Shares but
not yet distributed to the Participant.
8. Awards to Non-Employee Directors.
(a) Awards. Non-Employee Directors are eligible to receive any and all types of
Awards under this Plan other than ISOs.
(b) Grants of Awards. The number of shares of Common Stock that will be awarded
or covered by an Option or Other Stock Based Award; the restrictions on transfer
or the possibility of forfeiture which may be imposed on an Award; and the time
at which the Award (or any portion of it) first will become exercisable or no
longer subject to any restriction, and the latest date on which an Option may be
exercised will be determined in the Board’s sole discretion.
(c) Death, Total Disability and Retirement. In the event of the death, Total
Disability or Retirement of a Non-Employee Director prior to the granting of an
Award in respect of the fiscal year in which such event occurred, an Award may,
in the discretion of the Committee, be granted in respect of such fiscal year to
the retired or disabled Non-Employee Director or his or her estate. In the event
that a Non-Employee Director ceases to be a member of the Board due to Total
Disability, death or Retirement, his or her rights to any outstanding Award will
become fully vested and exercisable, as applicable. If any Non-Employee Director
ceases to be a member of the Board for any reason other than death, Total
Disability or Retirement, his or her rights to any Award in respect of the
fiscal year during which such cessation occurred will terminate unless the Board
determines otherwise.

 

13



--------------------------------------------------------------------------------



 



9. Deferred Payments.
Subject to the terms of this Plan, the Committee may determine that all or a
portion of any Award to a Participant, whether it is to be paid in cash, shares
of Common Stock or a combination thereof, shall be deferred or may, in its sole
discretion, approve deferral elections made by Participants. Deferrals shall be
for such periods and upon such terms as the Committee may determine in its sole
discretion, which terms shall be designed to comply with Section 409A of the
Code. Notwithstanding the foregoing, deferral of Option or SAR gains shall not
be permitted under the Plan.
10. Dilution and Other Adjustments.
If any change in corporate capitalization, such as a stock split, reverse stock
split, or stock dividend; or any corporate transaction such as a reorganization,
reclassification, merger or consolidation or separation, including a spin-off,
of the Company or sale or other disposition by the Company of all or a portion
of its assets, any other change in the Company’s corporate structure, or any
distribution to shareholders (other than a cash dividend that is not an
extraordinary cash dividend) results in the outstanding shares of Common Stock,
or any securities exchanged therefor or received in their place, being exchanged
for a different number or class of shares or other securities of the Company, or
for shares of stock or other securities of any other corporation (or new,
different or additional shares or other securities of the Company or of any
other corporation being received by the holders of outstanding shares of Common
Stock), or a material change in the value of the outstanding shares of Common
Stock as a result of the change, transaction or distribution, then the Committee
shall make equitable adjustments, as it determines are necessary and
appropriate, in:

  (i) the number and type of securities (or other property) with respect to
which Awards may be granted;     (ii) the limitations on the aggregate number of
shares of Common Stock that may be awarded to any one single Participant under
various Awards;     (iii) the number and type of securities (or other property)
subject to outstanding Awards (provided the number of shares of any class
subject to any Award shall always be a whole number); and     (iv) the terms,
conditions or restrictions of outstanding Awards and/or Award Agreements,
including but not limited to the grant, exercise or purchase prices with respect
to outstanding Awards;

provided, however, that all such adjustments made in respect of each ISO shall
be accomplished so that such Option shall continue to be an incentive stock
option within the meaning of Section 422 of the Code and that any adjustment of
an Option or SAR under this Section 10 shall be accomplished in a manner that
permits the Option or SAR to be exempt from Section 409A of the Code. Any and
all such adjustments shall be conclusive and binding for all purposes of the
Plan.

 

14



--------------------------------------------------------------------------------



 



11. Change in Control.
Unless otherwise determined by the Committee, upon a Change in Control, the
following shall occur:
(a) Options. Effective on the date of such Change in Control, all outstanding
and unvested Options granted under the Plan shall immediately vest and become
exercisable, and all Options then outstanding under the Plan shall remain
outstanding in accordance with their terms. Notwithstanding anything to the
contrary in this Plan, in the event that any Option granted under the Plan
becomes unexercisable during its term on or after a Change in Control because:
(i) the individual who holds such Option is involuntarily terminated (other than
for Cause) within two (2) years after the Change in Control; (ii) such Option is
terminated or adversely modified; or (iii) Common Stock is no longer issued and
outstanding, or no longer traded on a national securities exchange, then the
holder of such Option shall immediately be entitled to receive a lump sum cash
payment equal to the gain on such Option. For purposes of the preceding
sentence, the gain on an Option shall be calculated as the excess (if any) of
the value of the consideration that would be received per share of Common Stock
in the Change in Control or, if no consideration is to be received by the
Company’s stockholders in connection with the Change in Control, the Fair Market
Value of a share of Common Stock on the date of the Change in Control, in either
case over the Option Exercise Price (except that such payment shall be limited
as necessary to prevent the Option from being subject to Section 409A of the
Code).
(b) Stock Appreciation Rights. Effective on the date of such Change in Control,
all outstanding and unvested SARs granted under the Plan shall immediately vest
and become exercisable, and all SARs then outstanding under the Plan shall
remain outstanding in accordance with their terms. In the event that any SAR
granted under the Plan becomes unexercisable during its term on or after a
Change in Control because: (i) the individual who holds such SAR is
involuntarily terminated (other than for Cause) within two (2) years after the
Change in Control; (ii) such SAR is terminated or adversely modified; or
(iii) Common Stock is no longer issued and outstanding, or no longer traded on a
national securities exchange, then the holder of such SAR shall immediately be
entitled to receive a lump sum cash payment equal to the gain on such SAR,
calculated as of the Determination Date. For purposes of the preceding sentence,
the gain on a SAR shall be calculated as the excess (if any) of the value of the
consideration that would be received per share of Common Stock in the Change in
Control or, if no consideration is to be received by the Company’s stockholders
in connection with the Change in Control, the Fair Market Value of a share of
Common Stock on the date of the Change in Control, in either case over the
Strike Price per share of Common Stock covered by the SAR (except that such
payment shall be limited as necessary to prevent the SAR from being subject to
Section 409A of the Code).

 

15



--------------------------------------------------------------------------------



 



(c) Restricted Stock/ Restricted Stock Units.
(i) Subject to limitations in an Award agreement, upon a Change of Control all
Restricted Stock and Restricted Stock Units shall immediately vest and be
released from restriction or paid out to Participants, as applicable, effective
as of the date of the Change of Control (but only if the Change in Control
constitutes a change in control within the meaning of Section 409A of the Code
in the case of Restricted Stock Units that are subject to Section 409A). The
Committee has granted performance-based Restricted Stock awards that provide for
contingent rights to receive additional shares of Common Stock in the event that
actual performance exceeds target. The original Award agreements evidencing
these contingent rights provide for accelerated vesting of the Awards in the
event of certain Change in Control events or certain employment terminations
following certain other Change in Control events. For purposes of the
accelerated vesting provisions set forth in the original Award agreements
evidencing Awards granted for performance periods beginning in 2008 and 2009, if
a Change in Control occurs in the first year of the performance period, “target”
shall mean that exactly 100% of the EPS target specified in the applicable
Notice of Grant of Restricted Stock was achieved for such year; if the Change in
Control occurs in the second year of the performance period, “target” means that
the dividend thresholds specified in the Notice of Grant of Restricted Stock
were achieved for both the second and third years in the performance period; and
if the if the Change in Control occurs in the third year of the performance
period, “target” means that the dividend threshold specified in the Notice of
Grant of Restricted Stock was achieved for the third year in the performance
period.
(ii) The Committee shall be entitled to cancel any and all shares of Restricted
Stock and Restricted Stock Units outstanding at the time of a Change in Control
in exchange for a lump sum cash payment per outstanding share of Restricted
Stock or outstanding Restricted Stock Unit, as applicable, equal to the value of
the consideration that would be received per share of Common Stock in the Change
in Control or, if no consideration is to be received by the Company’s
stockholders in connection with the Change in Control, the Fair Market Value of
a share of Common Stock on the date of the Change in Control.
(d) Performance Awards. Each Performance Award granted under the Plan that is
outstanding on the date of the Change in Control shall immediately vest and the
holder of such Performance Award shall be entitled to a lump sum cash payment
equal to the amount of such Performance Award that would have been payable at
the end of the Performance Period as if 100% of the Performance Goals have been
achieved.
(e) Other Stock Based Awards. The Committee shall be entitled to cancel any and
all Other Stock Based Awards outstanding at the time of a Change in Control in
exchange for a lump sum cash payment per share of Common Stock represented by
outstanding Other Stock Based Awards equal to the value of the consideration
that would be received per share of Common Stock in the Change in Control or, if
no consideration is to be received by the Company’s stockholders in connection
with the Change in Control, the Fair Market Value of a share of Common Stock on
the date of the Change in Control.
(f) Timing of Payment. Any amount required to be paid pursuant to this
Section 11 shall be paid as soon as practical after the date such amount becomes
payable.

 

16



--------------------------------------------------------------------------------



 



(g) Definition. “Change in Control” means the occurrence of any of the following
events:
(i) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(A) the Company, (B) any “person” who on the date hereof is a director or
officer of the Company, (C) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, (D) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (E) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company (a
“Person”), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act (a “Beneficial Owner”)), directly or indirectly, of securities
of UST Inc. representing 20% or more of the combined voting power of UST Inc.’s
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (iii)(1) below; or
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of UST Inc.) whose appointment or election by the Board or
nomination for election by UST Inc.’s stockholders was approved or recommended
by a vote of at least two-thirds ( 2/3) of the directors then still in office
who either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved or recommended; or
(iii) there is consummated a merger or consolidation of UST Inc. with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of UST Inc. outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, at least 80%
of the combined voting power of the securities of UST Inc. or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of UST Inc. (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of UST Inc.
representing 20% or more of the combined voting power of UST Inc.’s then
outstanding securities; or
(iv) the stockholders of UST Inc. approve a plan of complete liquidation or
dissolution of UST Inc. or there is consummated an agreement for the sale or
disposition by UST Inc. of all or substantially all of UST Inc.’s assets, other
than a sale or disposition by UST Inc. of all or substantially all of its assets
to an entity, at least 80% of the combined voting power of the voting securities
of which are owned by stockholders of UST Inc. in substantially the same
proportions as their ownership of UST Inc. immediately prior to such sale.

 

17



--------------------------------------------------------------------------------



 



12. Miscellaneous Provisions.
(a) Forfeiture. The terms and conditions applicable to Awards with respect to
the termination for any reason of a Participant’s employment or service with the
Company and its Subsidiaries shall be determined by the Committee in its
discretion and shall be set forth in the agreement evidencing such Award.
Notwithstanding the generality of foregoing, any Award and/or the proceeds of
any Award shall be forfeited, as follows: Except as otherwise provided in
agreements covering Awards hereunder, a Participant shall forfeit all rights in
his or her outstanding Awards under the Plan, and all such outstanding Awards
shall automatically terminate and lapse, if the Committee determines that such
Participant has (i) used for profit or disclosed to unauthorized persons,
confidential information or trade secrets of the Company, (ii) breached any
contract with or violated any fiduciary obligation to the Company, including
without limitation, a violation of any Company code of conduct, (iii) engaged in
unlawful trading in the securities of the Company or of another company based on
information gained as a result of that Participant’s employment or other
relationship with the Company, or (iv) committed a felony or other serious
crime.

(b) Claw-Back Provision. If (1) the employment of the Participant is terminated
for Cause, or (2) after the Participant’s termination of employment with the
Company other than for Cause, the Company discovers the occurrence of an act or
failure to act by the Participant that would have enabled the Company to
terminate the Participant’s employment for Cause had the Company known of such
act or failure to act at the time of its occurrence, or (3) subsequent to his
termination of employment, the Grantee commits an act described in
Section 12(a)(i) above, in each case, if such Act is discovered by the Company
within three years of its occurrence, then, unless otherwise determined by the
Committee,
(i) any and all outstanding Awards held by such Grantee as of the date of such
termination or discovery (whether or not then vested) shall terminate and be
forfeited; and
(ii) the Participant (or, in the event of the Participant’s death following the
commission of such act, his beneficiaries or estate) shall (A) to the extent
such Award was paid in the form of shares of Common Stock, sell back to the
Company all shares that are held, as of the date of such termination or
discovery, by the Participant (or, if applicable, his beneficiaries or estate)
and that were acquired upon the grant, exercise or vesting of any Award on or
after the date which is 180 days prior to the Participant’s termination of
employment (the “Acquired Shares”), for a per share price equal to the price
paid by the Participant (or, if applicable his beneficiaries or estate) for such
shares (or, if no consideration was paid for such shares, the shares shall be
immediately returned to the Company for no consideration), (B) to the extent
Acquired Shares have previously been sold or otherwise disposed of by the
Participant (other than by reason of death) or, if applicable, by his
beneficiaries or estate, repay to the Company the excess of the aggregate Fair
Market Value of such Acquired Shares on the date of such sale or disposition
over the aggregate price paid for such Acquired Shares and (C) to the extent
such Award was paid in the form of cash, repay to the Company the aggregate cash
received by such Participant (or, if applicable, his beneficiaries or estate)
upon the exercise or vesting of any Award on or after the date which is 180 days
prior to the Participant’s termination of employment.
(c) Rights as Stockholder. Except as otherwise provided herein, a Participant
shall have no rights as a holder of Common Stock with respect to Awards
hereunder, unless and until certificates for shares of Common Stock are issued
to the Participant.

 

18



--------------------------------------------------------------------------------



 



(d) Assignment or Transfer. Unless the Committee shall specifically determine
otherwise, no Award under the Plan or any rights or interests therein shall be
transferable other than by will or the laws of descent and distribution and
shall be exercisable, during the Participant’s lifetime, only by the
Participant. Once awarded, the shares of Common Stock received by Participants
may be freely transferred, assigned, pledged or otherwise subjected to lien,
subject to the restrictions imposed by the Securities Act of 1933, Section 16 of
the Securities Exchange Act of 1934 and the Company’s Insider Trading Policy,
each as amended from time to time.

(e) Withholding Taxes. The Company shall have the right to deduct from all
Awards paid in cash (and any other payment hereunder) any federal, state, local
or foreign taxes required by law to be withheld with respect to such Awards and,
with respect to Awards paid in stock or upon exercise of Options, to require the
payment (through withholding from the Participant’s salary or otherwise) of any
such taxes. In addition, if determined by the Committee, a Participant may elect
the withholding by the Company of a portion of the shares of Common Stock
subject to an Award upon the exercise of such Award, upon the Award being earned
or upon Restricted Stock becoming non-forfeitable or Restricted Stock Units
becoming non-forfeitable and payable (each, a “Taxable Event”) having a Fair
Market Value equal to the minimum amount necessary to satisfy the required
withholding liability attributable to the Taxable Event. The Company’s
obligation to make delivery of Awards in cash or Common Stock shall be subject
to currency or other restrictions imposed by any government.
(f) No Rights to Awards. Neither the Plan nor any action taken hereunder shall
be construed as giving any employee any right to be retained in the employ of
the Company or any of its subsidiaries, divisions or affiliates. Except as set
forth herein, no employee or other person shall have any claim or right to be
granted an Award under the Plan. By accepting an Award, the Participant
acknowledges and agrees (i) that the Award will be exclusively governed by the
terms of the Plan, including the right reserved by the Company to amend or
cancel the Plan at any time without the Company incurring liability to the
Participant (except for Awards already granted under the Plan), (ii) that Awards
shall be subject to such rules and limitations as are established by the
Committee for the proper administration of the Plan, such as minimums and
restrictions on the number of Options that may be exercised during a specified
period of time, (iii) that Awards are not a constituent part of salary, wages or
compensation for purposes of determining any pension, retirement, death benefit
or other benefit under any employee benefit plan of the Company or any
subsidiary or for purposes of any agreement between the Participant and the
Company unless expressly provided in such agreement, (iv) that the Participant
is not entitled, under the terms and conditions of employment, or by accepting
or being granted Awards under this Plan to require Awards to be granted to him
or her in the future under this Plan or any other plan, (v) that the value of
Awards received under the Plan will be excluded from the calculation of
termination indemnities or other severance payments, and (vi) that the
Participant will seek all necessary approval under, make all required
notifications under and comply with all laws, rules and regulations applicable
to the ownership of Options and Common Stock and the exercise of Options,
including, without limitation, currency and exchange laws, rules and
regulations.

 

19



--------------------------------------------------------------------------------



 



(g) Beneficiary Designation. To the extent allowed by the Committee, each
Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named on a contingent or successive basis) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Unless the Committee shall determine
otherwise, each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.
(h) Costs and Expenses. The cost and expenses of administering the Plan shall be
borne by the Company and not charged to any Award or to any Participant.
(i) Fractional Shares. Fractional shares of Common Stock shall not be issued or
transferred under an Award, but the Committee may pay cash in lieu of a fraction
or round the fraction, in its discretion.
(j) Funding of Plan. The Company shall not be required to establish or fund any
special or separate account or to make any other segregation of assets to assure
the payment of any Award under the Plan.
(k) Indemnification. Provisions for the indemnification of officers and
directors of the Company in connection with the administration of the Plan shall
be as set forth in the Company’s Certificate of Incorporation and Bylaws as in
effect from time to time.
(l) Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
(m) Compliance with Code Section 409A. At all times, this Plan shall be
interpreted and operated (i) with respect to 409A Awards (as defined in Section
13(a) below), in accordance with the requirements of Section 409A of the Code,
unless an exemption is available and applicable, (ii) to maintain the exemptions
from Section 409A of the Code of Options, SARs and Restricted Stock and awards
designed to meet the short-deferral exception under Section 409A of the Code,
and (iii) to preserve the status of deferrals made prior to the effective date
of Section 409A of the Code (“ Prior Deferrals”) as exempt from Section 409A of
the Code, i.e., to preserve the grandfathered status of Prior Deferrals. To the
extent there is a conflict between the provisions of the Plan relating to
compliance with Section 409A of the Code and the provisions of any award
agreement issued under the Plan, the provisions of the Plan control.

 

20



--------------------------------------------------------------------------------



 



13. Effective Date, Governing Law, Amendments and Termination.
(a) Effective Date. The Plan was approved by the Board on February 17, 2005 and
became effective on the date it was approved by the Company’s stockholders (the
“Effective Date”) and was amended effective December 7, 2006 (with respect to
the dilution and adjustment provisions of Section 10), and August 2, 2007 (with
respect to the definition of Fair Market Value). This amendment and restatement
of the Plan is generally effective as of the Effective Date, in order to ensure
compliance with Section 409A of the Code in the case of “409A Awards,” i.e., all
Plan awards that were not both earned and vested as of December 31, 2004, and
all Plan awards that were materially modified after October 3, 2004, determined
in each case within the meaning of Section 409A of the Code.
(b) Amendments. The Board may at any time terminate or from time to time amend
the Plan in whole or in part, but no such action shall adversely affect any
rights or obligations with respect to any Awards granted prior to the date of
such termination or amendment without the consent of the affected Participants
except to the extent that the Committee reasonably determines that such
termination or amendment is necessary or appropriate to comply with applicable
law (including the provisions of Section 409A of the Code and the regulations
thereunder pertaining to the deferral of compensation) or the rules and
regulations of any stock exchange on which Common Stock is listed or quoted.
Notwithstanding the foregoing, unless the Company’s stockholders shall have
first approved the amendment, no amendment of the Plan shall be effective which
would (i) increase the maximum number of shares of Common Stock which may be
delivered under the Plan or to any one individual (except to the extent such
amendment is made pursuant to Section 10 hereof), (ii) extend the maximum period
during which Awards may be granted under the Plan, (iii) add to the types of
awards that can be made under the Plan, (iv) except as permitted by
Section 7(d), change the Performance Goals pursuant to which Performance Awards
are earned, (v) modify the requirements as to eligibility for participation in
the Plan, or (vi) otherwise require shareholder approval under the listing
requirement of the New York Stock Exchange or other law, rule or regulation to
be effective. With the consent of the Participant affected, the Committee may
amend outstanding agreements evidencing Awards under the Plan in a manner not
inconsistent with the terms of the Plan.
(c) Governing Law. All questions pertaining to the construction, interpretation,
regulation, validity and effect of the provisions of the Plan shall be
determined in accordance with the laws of the State of Delaware without giving
effect to conflict of laws principles.
(d) Termination. No Awards shall be made under the Plan after the tenth
anniversary of the Effective Date.

 

21